Title: From John Quincy Adams to William Cranch, 26 September 1817
From: Adams, John Quincy
To: Cranch, William


				
					Dear Sir
					Washington 26 Septbr: 1817
				
				I cannot forbear to offer you my thanks for your kind and affectionate Letter of the day before yesterday, and to assure you how much I feel myself affected by the expression in it of that Sentiment of which as you remark, even friendship is inadequate to convey the idea.Next to brothers as we are by the ties of blood; brothers as we were by the habits and intimacies of childhood and of youth, we have passed the period of active manhood for the most part remote from each other, and deprived in a great measure of the comforts of each others Society.—But that Sentiment which was among the first that took root in my heart, has never been eradicated from it, and during the long and repeated absences from our Country which have been my portion in life, I have never ceased to feel the warmest interest in your welfare and that of your family, nor to derive heart-felt satisfaction from the Knowledge that you also was devoting your life to the public Service, and discharging duties of the highest order, with honour and reputation of the highest degree.Among the enjoyments which I have anticipated, as to result from the new station to which I am called, was that of meeting you again, not in a ceremonious manner visit, which I trust can never happen between you and me, but as we met when Classmates at College; as we met at the Cottages, and on the Rocks of Braintree and Weymouth; as we met at the North end in Boston, before Memory could draw a lasting trace upon either of our minds—Come then and see me, intirely at your convenience, not to pay your respects but to take once more by the hand one, who has never ceased to bear you in his heart.
				
					
				
				
			